Citation Nr: 1112849	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for service-connected residuals of  1st and 2nd lumbar vertebrae fractures, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal was remanded by the Board in June 2010 to schedule a hearing.  A Travel Board hearing was held in August 2010 before the Acting Veterans Law Judge signing this decision.  A copy of the transcript is contained in the file.

The appeal was again remanded by the Board in October 2010.  The requested development has been completed and the claim has now returned to the Board for adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the period of appeal, with consideration of the benefit of the doubt doctrine, the Veteran's service connected back disability has progressively worsened, and has been manifested by less than full forward flexion with pain on motion, stiffness, weakness, fatigue, daily severe pain, and antalgic gait.





CONCLUSION OF LAW

With applicability of the benefit of the doubt doctrine, the criteria for a rating of 20 percent, but no higher, for residuals of 1st and 2nd lumbar vertebrae fractures have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in April 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As this notice was provided to the Veteran prior to the initial adjudication of the claim in November 2007, the Board finds that the duty to notify as well as the timing requirements of Pelegrini have been satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Appropriate VA examinations were performed.  Private medical records are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non-prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Effective September 26, 2003 (prior to the filing of the Veteran's claim in February 2007) the criteria for rating all spine disabilities (to include lumbosacral strain, designated under current DC 5237) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background and Analysis

Service connection was initially established by rating action in December 1948 for a lower dorsal/lumbar spine injury, and a 10 percent rating was assigned.  By rating action in February 1949 the condition was recharacterized as sacro-iliac injury and weakness, residuals of fractures of L1 and L2, and the rating was increased to 40 percent.  By rating action in January 1954 the rating was changed to 10 percent effective from March 1954 and has remained in effect since that time.

In February 2007 the Veteran filed an increased rating claim for his service connected back disorder.  

An April 2006 letter from B.T.M., Ph.D., M.D., revealed the Veteran underwent an L4-L5 decompression approximately 11/2 years prior which offered no improvement to radiating pain in his lower back and buttocks.  A June 2006 letter from Dr. B.T.M. noted the Veteran was 7 weeks status post removal of L4-L5 hardware, and L3 through L5 decompression and fusion.  His pain in the lower back and radiating leg pain was apparently completely resolved, and he was noted to be doing extremely well.  No follow-up was scheduled.  

A private treatment record from May 2006 reflects that the Veteran underwent a L3 to L5 decompression and fusion.

A November 2006 letter from Dr. B.T.M. noted that the Veteran had fallen backwards down some stairs 2 to 3 months prior at which time he began complaining of sharp pain in the lower back radiating into the paraspinal region and left buttock and hip.  X-rays revealed pedicle screws at L3, L4, and L5 on the right, and L3 and L4 on the left.  There was no evidence of any screw loosening, displacement or hardware failure.  Aside from diffuse osteopenia and spondylosis, there was no evidence of any significant abnormalities.  

A March 2007 Kansas Spinal Hospital surgical report noted that the Veteran underwent an epidural trial catheter placement for a permanent dilaudid pump implantation for a failed lumbar surgery syndrome, and for chronic low back pain. The physician was G.M., M.D.  In April 2007, the Veteran underwent an operation for placement of a pain pump.

At a June 2007 VA examination the examiner noted postoperative residuals at L3 and L4 with minimal reverse listhesis; and, a slight decrease in height of the vertebral body of L2 which was regarded as an old change.  There were some hypertrophic changes present, but no recent osseous abnormality was noted.    

Regarding the service connected back disorder, the examiner noted that the back disability had gotten progressively worse with symptoms that included fatigue, decreased motion, stiffness, weakness and severe, daily, constant pain.  The examiner noted that the Veteran had flare ups of pain occurring every other day and lasting for hours.  Bed rest and heat alleviated pain caused by flare ups.  She also documented the presence of a healed compression fracture of the thoracolumbar spine with no residuals.  The examiner stated that compression fractures associated with the service connected 1st and 2nd lumbar vertebrae did not impact the range of motion of the thoracolumbar spine, however she noted that flexion was limited to 75 degrees, with pain beginning at 60 degrees, and that the Veteran had pain on repetitive use.  The examiner further observed that the Veteran underwent surgery in May 2006 to install a pain pump.  It was further noted that the Veteran retired from employment in 1993 due to his age and duration of employment.

In July 2007, Dr. G.M. noted that the Veteran suffered a debilitating back injury in service in 1947 which became progressively worse over the years.  He ultimately underwent lumbar spine surgeries in 2004 and 2006; and, an intrathecal infusion implantation with spinal catheter in April 2007.  Based on his knowledge of the Veteran's disability, Dr. G.M. urged that serious reconsideration be given to the disability rating assigned to the Veteran in light of his history, injuries, and lumbar spine surgeries.  

At a November 2008 personal hearing at the RO the Veteran testified that his back disorder had worsened. 

At a March 2009 VA examination, the examiner noted that the Veteran's lower back pain had been getting worse and had required insert of a pain pump, although that provided little relief.  He had been seen by primary care and physical therapy 2-3 times a year.  The examiner noted no recent history of hospitalization or surgery and no trauma to spine. 

The examiner documented that the Veteran had constant moderate pain with fatigue, weakness, and decreased motion.  The Veteran had an antalgic gait and was unable to walk more than a few yards.  Atrophy in the thoracic sacrospinals was noted, but the Veteran had no radiation, flare-ups, or incapacitation in the paralumbar area L1-L5.  The examiner noted a normal spinal curvature, posture and head position.  There was no ankylosis.  The examiner further noted that muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.

Forward flexion of the thoracolumbar spine was to 75 degrees.  Extension was to 12 degrees.  Left and right lateral flexion was to 15 degrees.  Left and right lateral rotation was to 25 degrees.  The examiner indicated that there was objective evidence of pain but no additional limitations of range of motion following repetitive motion.  He also noted, however, that the Veteran's back disability had a moderate to severe impact on his daily activities.

The examiner noted degenerative and postsurgical changes of the lumbar spine which were stable as compared to the previous examination.  He noted old compression deformity of T12, L1 and L2, and trace retrolisthesis of L2 on L3 also unchanged.  The diagnosis was degenerative disc disease of lumbar spine and x-ray evidence of old compression deformity of T12, L1 and L2 unchanged from the previous examinations.

During the August 2010 Travel Board hearing the Veteran testified that the symptomatology associated with his service connected lower back disorder had worsened since his last VA examination in March 2009.  He also credibly testified that he felt pain on virtually all ranges of motion.  Hearing Transcript at 11.

On VA examination in November 2010, the examiner reviewed the Veteran's prior back surgeries and history of a fall in 2006.  There was no urinary or fecal incontinence, numbness, or paresthesias.  The examiner recorded a history of fatigue, decreased motion, stiffness, weakness, spasm, and progressively worsening pain.  No abnormal spinal curvatures were observed.

The examiner further found atrophy, pain with motion, tenderness, and antalgic gait.  No spasm, guarding, or weakness was present, and there was no ankylosis.  The examiner noted that there was muscle spasm, tenderness, stiffness, fatigue, weakness, and decreased motion.  Flexion of the thoracolumbar spine was to 70 degrees.  Extension was to 20 degrees.  Left and right lateral flexion was to 12 degrees.  Left lateral rotation was to 20 degrees.  Right lateral rotation was to 30 degrees.  There was objective evidence of pain, but the examiner opined that there was no additional limitations of range of motion following repetitive motion.  Sensory examination of the lower extremities yielded normal results.

The diagnosis was degenerative disc disease of the lumbar spine, radiological evidence of postoperative residue in the lower lumbar spine and showing progression of hypertrophic osteophyte formation present most marked at L1 and L2.

After reviewing the service treatment records, post-service treatment history, and current examination findings, the examiner, who also conducted the June 2007 VA examination, concluded that "the symptoms of antalgic gait, pain, and decreased ROM [range of motion] are related to the upper lumbar spine disability and essentially unrelated to any other non service connected  back condition."  (emphasis added).  She supported his opinion by citing to X-ray reports from 1948 and comparing them to the current X-rays.

Considering the pertinent evidence, the Veteran's overall disability picture, and the benefit of the doubt doctrine, the Board finds that a rating of 20 percent, but no higher, for the Veteran's residuals of 1st and 2nd lumbar vertebrae fractures is warranted when considering DeLuca factors.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has not met the requirements for a 20 percent rating.  In this regard, as reflected in the March 2009 and November 2010 VA examination reports, the Veteran had forward flexion of the thoracolumbar spine to 70 degrees, and the combined range of motion of the thoracolumbar spine has been greater than 120 degrees.  

Notwithstanding this evidence, the Board may consider awarding a higher rating based on functional loss due to pain on motion and use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence of record documents the Veteran's consistent and credible reports of ongoing severe pain throughout the appeal period, and the March 2009 and November 2010 VA examiners noted that the Veteran did in fact have pain on range of motion testing.  In the most recent VA examination report, it was confirmed that the Veteran's antalgic gait is related to his spine disability.  Additionally, at his personal hearings, the Veteran and his spouse credibly testified about how pain affects his daily activities and that his pain had progressively worsened over the years.  Accordingly, the Board finds that a rating of 20 percent, but no higher, is warranted for residuals of 1st and 2nd lumbar vertebrae fractures when considering DeLuca factors and when giving the Veteran the benefit of the doubt.

The record does not reflect forward flexion being limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine.  Thus, a rating in excess of 20 percent is not warranted under the General Rating Formula.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected residuals of 1st and 2nd lumbar vertebrae fractures.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment.  The March 2009 and November 2010 VA examiners indicated that the Veteran's motor and sensory functions were within normal limits.  Because there has been no objective evidence of neurological impairment attributable to the residuals of 1st and 2nd lumbar vertebrae fractures, the Board finds that there is no basis for separate, compensable ratings under this provision.  

Although the revised criteria sets forth a Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS at any time pertinent to the current claim for increase.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the Board observes that the November 2010 VA examiner specifically differentiated between symptomatology attributed to and service-connected and nonservice-connected low back disabilities.  The Board has adjudicated the claim accordingly.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As such, referral for extraschedular consideration is not in order here.


ORDER

Entitlement to an evaluation of 20 percent, but no higher, for residuals of 1st and 2nd lumbar vertebrae fractures is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


